DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 10/14/2020.
Claims 1-20 are presented for examination.


Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 07/28/2021 and 12/11/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC §101
5.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10 are directed process or method, which falls on the one of the statutory category.
Claim 11-20 are directed to system or machine, which falls on the one of the statutory category. 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 11 recites: 
A method of selecting a hydraulic fracturing process,
simulating, a cased hole hydraulic fracturing process for a well within a field, wherein the simulating accounts for an interaction between hydraulic fractures that are created from hydraulic pressure and a natural fracture network surrounding the well; (a simulation step is a mathematical equations as described in [0031] [0058-0060] of instant application, where the simulating is performed as per Coulomb stress change and  impact on stimulated rock volume (SRV)and the interaction between fractures and the fracture network is mathematical algorithms. Thus, Under the broadest reasonable interpretation, could reasonable fall under a mathematical concept)
determination of whether the hydraulic fractures of the simulation interact with the natural fracture network according to an interaction criteria; (claim recites mental process since it includes an evaluation, or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas)
selecting the cased hole hydraulic fracturing process in response to the hydraulic fractures not interacting with the natural fracture network according to the interaction criteria; (it's just getting the output/result of the simulation that can be done by mentally or can be performed using pen and paper in response to the previous determining step (evaluation or judgement)) and
receiving a selection of an open hole hydraulic fracturing process in response to the hydraulic fractures interacting with the natural fracture network according to the interaction criteria.; (it's just getting the output/result of the simulation that can be done by mentally or can be performed using pen and paper in response to the previous determining step (evaluation or judgement))

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of “receiving a determination…” and “receiving a selection…” which is a mere data gathering step and thus further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The additional elements of “processor (claim 1,11),  memory (claim 11) “non-transitory computer readable storage medium (claim 11), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, the claim 1 and 11 are directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim contains the additional elements of “receiving a determination…” and “receiving a selection…” which is a mere data gathering step and thus further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The additional elements of “processor (claim 1,11),  memory (claim 11) “non-transitory computer readable storage medium (claim 11), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception. (See MPEP 2106.05(f))  Thus, claims 1 and 11 are not patent eligible.

Claim 2 and 12 further recites displaying, on an electronic display, a graphical representation of the interaction between the hydraulic fractures and the natural fracture network based on the simulating of the cased hole hydraulic fracturing process for the well, wherein the receiving of the determination of whether the hydraulic fractures interact with the natural fracture network according to the interaction criteria is received from a user based on the graphical representation. It is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and requiring no more than a generic computer to perform generic computer functions (i.e. displaying). Claim 2 and 12 therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 12 are not patent eligible.


Claim 3 and 13 further recites determining a percentage of the hydraulic fractures that change direction due to the natural fracture network, wherein the interaction criteria is a threshold percentage such that when the percentage of the hydraulic fractures that change direction due to the natural fracture network is greater than or equal to the threshold percentage. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim 3 and 13 therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 3 and 13 are not patent eligible.




Claim 4 and 14 further recites simulating the open hole hydraulic fracturing process for the well when the hydraulic fractures do interact with the natural fracture network according to the interaction criteria, wherein the simulating accounts for an interaction between open hole hydraulic fractures and the natural fracture network surrounding the well. A simulation step is a mathematical equations as described in [0031] [0058-0060] of instant application, where the simulating is performed as per Coulomb stress change and  impact on stimulated rock volume (SRV)and the interaction between fractures and the fracture network is mathematical algorithms. Thus, under the broadest reasonable interpretation, this limitation could reasonable fall under a mathematical concept. Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 4 and 14 are not patent eligible.

Claim 5 and 15 further recites simulating the cased hole hydraulic fracturing process comprises applying an initial pump schedule, and simulating the open hole hydraulic fracturing process comprises applying the initial pump schedule over the open hole. Under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper. Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 5 and 15 are not patent eligible.

Claim 6 and 16 further recites determining a stimulated rock volume, and adjusting the initial pump schedule to increase the stimulated rock volume. Under the broadest reasonable interpretation, could reasonable fall under a mathematical concept or otherwise a person of skilled in the art could reasonably person this step using a pen and paper.  Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6  and 16 not patent eligible.

Claim 7 and 17 further recites optimizing the initial pump schedule for the cased hole hydraulic fracturing process to provide one or more of the following: increased a hydraulic fracture geometry, increased proppant coverage, and increased fracture conductivity as compared with the initial pump schedule. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claims therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 and 17 are not patent eligible.

Claim 8 and 18 further recites prior to receiving the determination of whether the hydraulic fractures interact with the natural fracture network satisfy an interaction criteria, determining if a surface treating pressure exceeds a wellhead safety limit, and adjusting an initial pump schedule when the surface treating pressure exceeds the wellhead safety limit. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 and 18 are not patent eligible.

Claim 9 and 19 further recites predicting the natural fracture network based on image log data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9 and 19 are not patent eligible.

Claim 10 and 20 further recites wherein the simulating of the cased hole hydraulic fracturing process applies a three-dimensional geomechanics model that includes data regarding the natural fracture network. This additional elements limitations did not meaningfully limit the abstract idea because it is using the data for simulating. A simulation step is a mathematical equations as described in [0031] [0058-0060] of instant application, where the simulating is performed as per Coulomb stress change and  impact on stimulated rock volume (SRV). Thus, under the broadest reasonable interpretation, this limitation could reasonable fall under a mathematical concept. Claim therefore, when taken as a whole still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 10 and 20 are not patent eligible.



Claim Rejections - 35 USC § 103

7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.           Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. ("Analysis of fracture propagation behavior and fracture geometry using a tri-axial fracturing system in naturally fractured reservoirs." International Journal of Rock Mechanics and Mining Sciences 45.7 (2008)) in view of Han ( "Natural fractures in unconventional reservoir rocks: identification, characterization, and its impact to engineering design.", 2011) and further in view of GORDELIY et al. (PUB NO: WO-2017078989-A1). 

Regarding claim 1 and 11 
Zhou teaches wherein the simulating accounts for an interaction between hydraulic fractures that are created from hydraulic pressure and a natural fracture network surrounding the well; (see page 1145 col2 - the maximum hydraulic fluid injection pressure is 140 MPa, which is provided by a servo hydraulic pump of MTS 816. Fig. 2 shows the schematic of apparatus being assembled for a test. see also page 1147 and fig 4-In the normal stress regime, the effect of horizontal stress difference and angles of approach on hydraulic fracture propagation behavior was determined in a series of experiments with a different value for θ and a different value for Δσ. Table 2 summarizes the experimental conditions for Type Two pre-fracture and results of the hydraulic fracture experiments. Three types of interactions between hydraulic fractures and pre-fractures were observed in these tests. The hydraulic fractures crossed the pre-fracture, were arrested by opening and dilating the pre-fracture as indicated by fluid flow along the pre-fracture, were arrested by shear slippage of the pre-fracture with no dilation and fluid flow along the pre-fracture.)


receiving a determination of whether the hydraulic fractures of the simulation interact with the natural fracture network according to an interaction criteria; (see 1144- Along the direction of hydraulic fracture propagation in far field, parallel to the direction of maximum horizontal stress σ1, a single closed natural fracture intersects with hydraulic fracture with an angle of approach θ (Fig. 1). Shear slippage occurs if the normal stress acting on the plane of the natural fractures is not sufficient enough to prevent the planes from sliding against each other. The criterion can now be mathematically written for shear slippage equation 6, 9)

the hydraulic fractures not interacting with the natural fracture network according to the interaction criteria; (Fig. 6. Photo result of tests 2–4. Hydraulic fracture propagated along the direction of maximal principal stress from initiation, crossed the pre- fracture after interacting with the pre-fracture and the propagating direction was not changed.)

Examiner note: Hydraulic fractures  do not change direction due to the natural fractures and thus conclude that the hydraulic fractures do not strongly interact with the natural fractures. 

the hydraulic fractures interacting with the natural fracture network according to the interaction criteria. (see Fig. 7. Photo result of tests 2–7. Firstly, hydraulic fracture propagated along the direction of maximal principal stress, then turned into the pre-fracture after interacting with the pre-fracture. Lastly, hydraulic fracture propagated from the tip of the pre-fracture)

Examiner note: Hydraulic fractures change direction due to the natural fractures and thus conclude that the hydraulic fractures strongly interact with the natural fractures. 

Zhou does not teach a method of selecting a hydraulic fracturing process and receiving a selection of an open hole and cased-hole hydraulic fracturing process (in response to interaction between the hydraulic fractures and the natural fractures). 

In the related field of invention, Han teaches a method of selecting a hydraulic fracturing process. (See page 5 col 2- Embedded with in-situ fracture networks and stresses and coupled with reservoir models, a geomechanical model can help to evaluate wellbore stability and mud losses during drilling, select open hole and cased hole completions, optimize orientation and propagation of hydraulic fractures, and predict well and reservoir performance after stimulation.)


receiving a selection of an open hole and cased-hole hydraulic fracturing process (in response to interaction between the hydraulic fractures and natural fractures). (see page 3 col 1- Four different fracture sets are labeled as Frac 1, Frac 2, Frac 3, Frac 4.  Frac 1 was original while Fracs 2, 3, and 4 were developed later and approached the pre-existed fracture. Clearly all secondary fractures “felt” the stress perturbations around Frac 1 and made turns toward the normal points of the fracture.  Frac 2 had enough energy to “jump over” Frac 1. Frac 3 seemed only partially successful and disappeared shortly after passed Frac 1. Frac 4 had the least energy and its propagation had been stopped by Frac 1.  See page 5 col 2- Embedded with in-situ fracture networks and stresses and coupled with reservoir models, a geomechanical model can help to evaluate wellbore stability and mud losses during drilling, select open hole and cased hole completions, optimize orientation and propagation of hydraulic fractures, and predict well and reservoir performance after stimulation.)


Examiner note: Zhou teaches the condition or the interaction criteria between the hydraulic fractures and the natural fracture network. But does not teach selection of an open hole and cased-hole hydraulic fracturing process based on those interaction criteria. Han teaches selection of an open hole and cased-hole hydraulic fracturing process based on the interactions between hydraulic fractures with natural ones and stress using geomechanical model. Thus, it is obvious to use Han for selection of an open hole and cased-hole hydraulic fracturing process in response to the hydraulic fractures interacting/non interacting with the natural fracture network according to the interaction criteria obtained from the Zhou. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydraulic fracture propagation behavior and fracture geometry in naturally fractured reservoirs as disclosed by Zhou to include selecting a hydraulic fracturing process and receiving a selection of an open hole and cased-hole hydraulic fracturing process as taught by Han in the system of Zhou in order to select the best well angle and trajectory in order to evaluate well bore stability and mud losses during drilling, open hole versus cased hole completions, fracturing orientation and fracture propagation during stimulation, and reservoir permeability enhancement and decay after hydraulic fracturing. (Abstract, Han)


The combination of Zhou and Han does not teach simulating, using one or more processors, a cased hole hydraulic fracturing process for a well within a field.

In the related field of invention, GORDELIY teaches simulating, using one or more processors, a cased hole hydraulic fracturing process for a well within a field, (see para 69 and fig 7-a numerical model used to simulate the process of hydraulic fracturing can also include the initiation of a fracture 120 or multiple fractures 120. In one possible aspect, the numerical model can simulate initiation of a fracture 120 or multiple fractures 120 from initial defects of the formation 108 connected to wellbore 102. The numerical model can simulate fluid injection into wellbore 102 and the flow of fluid from wellbore 102 into one or more of the initial defects. See fig 3 and para 45-46-element 308- Fig. 3 illustrates an example improved workflow 300 in accordance with embodiments of hydraulic fracturing design. . These can include any type of completion types known in the art, including, cased hole 308, cased hole with fracturing sleeves 310)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydraulic fracture propagation behavior and fracture geometry in naturally fractured reservoirs as disclosed by Zhou to include simulating, using one or more processors, a cased hole hydraulic fracturing process for a well within a field as taught by GORDELIY in the system of Zhou and Han in order to determine a desirable finalized fracturing design for the wellbore by iteratively varying one or more fracturing properties for each for the potential completion types. (para 005, GORDELIY)


Regarding claim 2 and 12
Zhou teaches interaction between the hydraulic fractures and the natural fracture network and the receiving of the determination of whether the hydraulic fractures interact with the natural fracture network according to the interaction criteria. (See claim 1)

However, Zhou does not teach displaying, on an electronic display, a graphical representation based on the simulating of the cased hole hydraulic fracturing process for the well, wherein the receiving is received from a user based on the graphical representation.

However, GORDELIY further teaches displaying, on an electronic display, a graphical representation based on the simulating of the cased hole hydraulic fracturing process for the well, wherein the receiving is received from a user based on the graphical representation. (see para 102-  In one possible embodiment, one or more input/output devices 716 can allow a user to enter commands and information to system 700, and also allow information to be presented to the user and/or other components or devices. Examples of input/output devices 716 can also include a display device (e.g., a monitor or projector)

Examiner note: Zhou and Han teaches interaction between the hydraulic fractures and the natural fracture network. 




Regarding claim 3 and 13
Zhou further teaches determining a percentage of the hydraulic fractures that change direction due to the natural fracture network, wherein the interaction criteria is a threshold percentage such that when the percentage of the hydraulic fractures that change direction due to the natural fracture network is greater than or equal to the threshold percentage. (see page 1147-1148-Table 2 summarizes the experimental conditions for Type Two pre-fracture and results of the hydraulic fracture experiments. Three types of interactions between hydraulic fractures and pre-fractures were observed in these tests. The hydraulic fractures crossed the pre-fracture, were arrested by opening and dilating the pre-fracture as indicated by fluid flow along the pre- fracture, were arrested by shear slippage of the pre-fracture with no dilation and fluid flow along the pre-fracture.. These different types of fracture behaviors were a function of the horizontal differential stress and the angle of approach to the pre-fracture (Fig. 5). The hydraulic fractures crossed the pre-fractures only at high horizontal differential stress and angles of approach of 60° or greater. Hydraulic fractures did not cross the pre-fracture at low horizontal differential stress or low angles of approach primarily because the fluid pressure in the hydraulic fracture was sufficient to open and divert fluid along the pre-fracture. Hydraulic fractures were arrested by shear slippage of the pre-fracture, with no opening and diverting of fluid of the pre-fracture, only at high differential stress and at angles of approach of 30 )

Examiner note: Table 2 represents the percentage (or number) of hydraulic fractures (2-7) that change direction due to the natural fracture network. The threshold percentage is a interaction angle when the hydraulic fractures change direction at an angle of equal to 30 degrees (see Fig. 7. Photo result of tests 2–7).



Regarding claim 4 and 14
Zhou further teaches when the hydraulic fractures do interact with the natural fracture network according to the interaction criteria, (see Zhou Fig. 7. Photo result of tests 2–7. Firstly, hydraulic fracture propagated along the direction of maximal principal stress, then turned into the pre-fracture after interacting with the pre-fracture. Lastly, hydraulic fracture propagated from the tip of the pre-fracture)

Examiner note: Hydraulic fractures change direction due to the natural fractures and thus conclude that the hydraulic fractures strongly interact with the natural fractures.

wherein the simulating accounts for an interaction between open hole hydraulic fractures and the natural fracture network surrounding the well. (see page 1147 col1-Based on considering proper pre-fracture length and propagation length of hydraulic fracture from open hole to pre-fracture, a proper length from the tip of pre-fracture to the nearest edge of samples was determined to reduce ‘‘interaction effect of edge’’ maximally.)

Zhou does not teach simulating the open hole hydraulic fracturing process for the well. 

However, GORDELIY further teaches simulating the open hole hydraulic fracturing process for the well. (see para 69-a numerical model used to simulate the process of hydraulic fracturing can also include the initiation of a fracture 120 or multiple fractures 120. In one possible aspect, the numerical model can simulate initiation of a fracture 120 or multiple fractures 120 from initial defects of the formation 108 connected to wellbore 102. The numerical model can simulate fluid injection into wellbore 102 and the flow of fluid from wellbore 102 into one or more of the initial defects. See fig 3 and para 45-46-element 308- Fig. 3 illustrates an example improved workflow 300 in accordance with embodiments of hydraulic fracturing design. . These can include any type of completion types known in the art, including, open hole 306)

Regarding claim 5 and 15
Zhou does not teach wherein simulating the cased hole hydraulic fracturing process comprises applying an initial pump schedule, and simulating the open hole hydraulic fracturing process comprises applying the initial pump schedule over the open hole.

However, GORDELIY further teaches wherein simulating the cased hole hydraulic fracturing process comprises applying an initial pump schedule, and simulating the open hole hydraulic fracturing process comprises applying the initial pump schedule over the open hole. (see para 51 injection rate schedules. See para 63- simulate initiation and propagation of one or more fractures 120 from the initial defect(s). see para 78-79- At block 412, if reduction criteria associated with a peak pressure of the fracturing fluid are not satisfied, reduction routine 400 can go to block 410, where the peak pressure of fracturing fluids used during the simulated well fracturing operation can be decreased and/or minimized by varying the geometry of the initial defect and/or the hydraulic parameters associated with the well fracturing operation. Reduction routine 400 can then proceed to block 414, where an improved and/or optimal geometry of the initial defect as well as operational hydraulic parameters to decrease and/or minimize the peak pressure determined at the last iteration of block 402 can be the output)

Examiner note: Examiner consider the initial pump schedule includes the attributes such as fracturing fluid properties and injection rates. 



Regarding claim 6 and 16
Zhou does not teach determining a stimulated rock volume, and adjusting the initial pump schedule to increase the stimulated rock volume. 
However, Han further teaches determining a stimulated rock volume, (see page 5 column 1-The stimulated volume estimated from the geomechanical study needs to provide permeability tensor as an input to reservoir simulators to predict well and reservoir performance.)
and adjusting the initial pump schedule to increase the stimulated rock volume. (see Han page 5 column 1- the variation of the natural fracture orientations may require a detailed study of the interactions between the induced fractures and the natural ones, in order to investigate how efficiently the hydraulic fractures propagate and create a maximum stimulation volume. Based on the study, wellbore orientation and fracturing design such as pumping fluid, pumping rate and volume, proppant selection, fracture spacing, etc. can be optimized)


Regarding claim 7 and 17
Zhou does not teach optimizing the initial pump schedule for the cased hole hydraulic fracturing process to provide one or more of the following: increased a hydraulic fracture geometry, increased proppant coverage, and increased fracture conductivity as compared with the initial pump schedule. 

However, Han further teaches optimizing the initial pump schedule for the cased hole hydraulic fracturing process to provide one or more of the following: increased a hydraulic fracture geometry, increased proppant coverage, and increased fracture conductivity as compared with the initial pump schedule. (See page 5 col 1- Alternatively a cased and cemented hole with perforations can provide a control of fracture initiation point.  Although this design may reduce the risks associated with fracture containment, e.g. fractures grow out of zone or bypass the reservoir, the variation of the natural fracture orientations may require a detailed study of the interactions between the induced fractures and the natural ones, in order to investigate how efficiently the hydraulic fractures propagate and create a maximum stimulation volume. Based on the study, wellbore orientation and fracturing design such as pumping fluid, pumping rate and volume, proppant selection, fracture spacing, etc. can be optimized.)
 Regarding claim 8 and 18
Zhou does not teach prior to receiving the determination of whether the hydraulic fractures interact with the natural fracture network satisfy an interaction criteria, determining if a surface treating pressure exceeds a wellhead safety limit, and adjusting an initial pump schedule when the surface treating pressure exceeds the wellhead safety limit.

However, GORDELIY further teaches prior to receiving the determination of whether the hydraulic fractures interact with the natural fracture network satisfy an interaction criteria, determining if a surface treating pressure exceeds a wellhead safety limit, and adjusting an initial pump schedule when the surface treating pressure exceeds the wellhead safety limit. (see para 24-Moreover, in some possible implementations, the pressure with which fracturing fluid(s) are pumped into formation 108 may vary during the various ramps in order to accomplish desired objectives (such as creating and/or propagating fractures 120, dispersing proppant into fractures 120, etc.) while avoiding various problems, such as, for example, damaging wellbore 102, damaging a wellhead associated with wellbore 102, damaging pumps, completions elements and/or structures associated with wellbore 102, etc. see para 28-When fracking a well, issues often arise in deploying fracturing fluid at pressures in an allowable operating range which is simultaneously low enough to avoid damaging equipment associated with wellbore 102 (i.e. below a preset equipment limit for the equipment and/or structures associated with the wellbore), but high enough to create desirable fractures 120 and correctly deploy proppant in the fractures 120 such that deleterious issues, including near-wellbore screen-out, are avoided. See also para 79)



Regarding claim 9 and 19
Zhou does not teach predicting the natural fracture network based on image log data. 
However, Han further teaches predicting the natural fracture network based on image log data. (see Han section NATURAL FRACTURE PATTERNS AND INTERACTIONS WITH INDUCED FRACTURES page 1-2- Multiple tools and methods can directly or indirectly help identify in-situ fracture characteristics including their existence, density, orientation, and openness. For example, electrical image tools through conventional wireline logging or Logging While Drilling (LWD) can detect the resistivity changes due to not only the variations of rock mineralogy and formation structure, but also the intersected discontinuities such as bedding planes, faults, natural fractures, or drilling-induced fractures. Observation from core provides another evidence of the existence and the distribution of natural fractures.  Production logs and Rate Transient Analysis  (RTA), often coupled with image logs and core analysis, may further enhance the estimate of fracture openness and permeability)


Regarding claim 10 and 20
Zhou does not teach wherein the simulating of the cased hole hydraulic fracturing process applies a three-dimensional geomechanics model that includes data regarding the natural fracture network.

GORDELIY simulating the open hole hydraulic fracturing process for the well and 3D model. (see para 69-a numerical model used to simulate the process of hydraulic fracturing can also include the initiation of a fracture 120 or multiple fractures 120. In one possible aspect, the numerical model can simulate initiation of a fracture 120 or multiple fractures 120 from initial defects of the formation 108 connected to wellbore 102. The numerical model can simulate fluid injection into wellbore 102 and the flow of fluid from wellbore 102 into one or more of the initial defects. See fig 3 and para 45-46-element 308- Fig. 3 illustrates an example improved workflow 300 in accordance with embodiments of hydraulic fracturing design. . These can include any type of completion types known in the art, including, open hole 306. See also para 89)

The combination of Zhou and GORDELIY does not teach wherein the simulating of the cased hole hydraulic fracturing process applies a geomechanics model that includes data regarding the natural fracture network.

However, Han further teaches wherein the simulating of the cased hole hydraulic fracturing process applies a geomechanics model that includes data regarding the natural fracture network. (see fig 8 and see page 5 col 2- Embedded with in-situ fracture networks and stresses and coupled with reservoir models, a geomechanical model can help to evaluate wellbore stability and mud losses during drilling, select open hole and cased hole completions, optimize orientation and propagation of hydraulic fractures, and predict well and reservoir performance after stimulation. ) 

Examiner note: GORDELIY teaches three-dimensional model in Para 89 and it is obvious to combine. 




Conclusion

12.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weng, Xiaowei, et al. "Modeling of hydraulic-fracture-network propagation in a naturally fractured formation." SPE Production & Operations 26.04 (2011): 368-380.
Discussing a new hydraulic-fracture model to simulate complex-fracture-network propagation in a formation with pre-existing natural fractures. The model solves a system of equations governing fracture deformation, height growth, fluid flow, and proppant transport in a complex fracture network with multiple propagating fracture tips. The interaction between a hydraulic fracture and pre-existing natural fractures is taken into account by using an analytical crossing model and is validated against experimental data. The model is able to predict whether a hydraulic-fracture front crosses or is arrested by a natural fracture it encounters, which leads to complexity.
Kolawole, Oladoyin, and Ion Ispas. "Interaction between hydraulic fractures and natural fractures: current status and prospective directions." Journal of Petroleum Exploration and Production Technology 10.4 (2020): 1613-1634.
ii.            Discussing how HF–NF interactions can be monitored in real time on the field during a pre-frac test. Lastly, based on the results, we recommend promising areas of investigation that may provide more profound insights into HF–NF interactions in such a way that can be directly applied to the optimization of fracture-stimulation field operations.

13.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147